Citation Nr: 1709952	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-13 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1985 to June 1985, and in the United States Marine Corps from May 1986 to May 1990, and from February 17, 1991 to March 3, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral pes planus (claimed as a left foot condition) and assigned a 30 percent evaluation, effective August 16, 2005. 

In May 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.

In October 2008, the Board denied the Veteran's claim for an initial evaluation in excess of 30 percent for bilateral pes planus.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court issued an order granting a joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the JMR and the Court order. 

In April 2010, the Board denied the Veteran's claim for an evaluation in excess of 30 percent for bilateral pes planus.  The Veteran again appealed the Board's decision with respect to this issue to the Court.  In October 2011, the Court issued a Memorandum Decision setting aside the Board's April 2010 decision and remanding the issue for readjudication.

In May 2012, the Board remanded the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus.

In May 2016, the Board denied the Veteran's claim for an evaluation in excess of 30 percent for bilateral pes planus.  The Veteran again appealed the Board's decision with respect to this issue to the Court.  In September 2016, the Court issued an order granting a joint motion for partial remand (JMPR) of the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the JMPR and the Court order.

The Board acknowledges that the issue of entitlement to a rating in excess of 40 percent for degenerative disc disease has been perfected, but not yet certified to the Board.  Notably, in February 2015, the Veteran filed a Notice of Disagreement (NOD) with the May 2014 rating decision, which in part, increased the Veteran's service-connected degenerative disc disease of the lumbar spine to a 40 percent disability evaluation, effective March 22, 2014.  In May 2014, the RO issued a Statement of the Case (SOC) for this issue.  However, a timely substantive appeal via a VA Form 9 was not submitted.  Instead, in February 2015, the RO received an NOD form from the Veteran in which he indicated that he disagreed with the effective date of the award and disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine.  To date, the claim for a higher evaluation has not been certified to the Board and it is unclear whether the AOJ is still developing this claim.  Therefore, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

In the March 2016 Board decision, the Board referred the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for radiculopathy of the left lower extremity to the AOJ for appropriate action.  See, e.g., statements dated February 18, 2015, and February 25, 2015.  The Board notes that although these claims were not filed on standardized claim forms, they predated the March 24, 2015, rulemaking regarding standard claims and appeals forms.  As neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Initially, the Board notes that following the most recent Supplemental Statement of the Case (SSOC) in October 2013, additional, pertinent evidence has been added to the claims file.  Specifically, VA treatment records pertaining to the service-connected bilateral pes planus have been added to the claims file and the Veteran's representative provided additional argument in support of the claim in a December 2016 submission.  As these additional submissions contain information pertinent to the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for the service-connected bilateral pes planus, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Moreover, in the September 2016 JMPR, the Court noted that in the May 2012 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination in which the examiner commented as to whether the Veteran's feet exhibited weakened movement, excess fatigability, incoordination, or pain on use, and whether pain significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  The Court found that the February 2013 VA examiner did not appear to comment upon the information requested by the Board in its May 2012 remand instructions.

In a submission dated in December 2016, the Veteran's representative argued that the February 2013 VA examination was inadequate in several respects.  First, the Veteran's representative noted that the examination report indicated that "extreme tenderness on the plantar surfaces of the feet" was indicative of plantar fasciitis.  The Veteran's representative noted that the February 2013 VA examiner did not indicate or observe that the Veteran had plantar fasciitis or any symptoms of the disease, and the VA examiner found that the Veteran did not have any tenderness of the plantar surface.  The Veteran's representative argued; however, that shortly after the February 2013 VA examination, the Veteran was diagnosed with bilateral plantar fasciitis by several VA physicians, to include the Chief of Podiatry, Dr. J. B.  See, e.g., July 2014 VA treatment record.

Next, the Veteran's representative argued that the February 2013 VA examiner did not consider the Veteran's lay testimony.  In this regard, the representative noted that the VA examiner found that special orthotics did not resolve the Veteran's symptoms, despite the Veteran's reports that he continued to suffer severe and painful feet that are not relieved by arch supports and/or orthotics.  The Veteran's representative also noted that although the examiner found that the Veteran did not have flare-ups, the Veteran had, in fact, explained that he had ". . . flare ups every day."  See, e.g., Veteran's October 2013 statement.

Finally, the Veteran's representative pointed to the examination's inadequacies in failing to address whether the Veteran's feet exhibited weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability, as noted by the Court in the JMPR.  The Veteran's representative argued that the VA examiner did not comply with the Board's May 2012 remand orders.

In light of the foregoing, a new VA examination is necessary to clarify the current severity of the service-connected bilateral pes planus disability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA examination to
   determine the nature and severity of his service-
   connected bilateral pes planus.  The claims file, 
   including a copy of this remand, must be made 
   available to the examiner, and the examiner must 
   review the entire claims file in conjunction with the 
   examination.
   
The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected bilateral pes planus disability.  All relevant tests and studies should be undertaken.

The examiner is requested to specifically comment on whether the Veteran has pronounced bilateral pes planus manifested by marked pronation, symptoms of extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

	The examiner should also comment as to whether the 
	Veteran's feet exhibit weakened movement, excess 
	fatigability, incoordination, or pain on use attributable 
	to his service-connected disability (if feasible, these 
	determinations should be expressed in terms of the 
	degree of additional range of motion loss due to these 
	symptoms).  The examiner should also discuss 
	whether pain significantly limits functional ability 
	during flare-ups or when the feet are used repeatedly 
	over a period of time (these determinations should 
	also, if feasible, be portrayed in terms of the degree of 
	additional range of motion loss due to pain on use or 
	during flare-ups).

A rationale should accompany any opinion provided.

3.   Upon completion of the foregoing, readjudicate the 
	Veteran's claim.  If any benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the 
	case and the opportunity to respond thereto.  
	Thereafter, the case should be returned to the Board 
	for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


